PER CURIAM.
We find no reversible error in this ease. However, the special provisions page of the sentence appealed should be corrected to show Smith is to serve his minimum mandatory three year sentence pursuant to section 893.13(1)(e)(1) rather than section 893.135(1)(b), as it presently states. See Green v. State, 619 So.2d 36 (Fla. 5th DCA 1993); Surratt v. State, 605 So.2d 177 (Fla. 5th DCA 1992); Griffin v. State, 565 So.2d 918 (Fla. 5th DCA 1990); Heath v. State, 548 So.2d 1183 (Fla. 5th DCA 1989); Davis v. State, 529 So.2d 1251 (Fla. 5th DCA 1988).
We remand for correction of this clerical error. Otherwise, the conviction and sentence are affirmed.
AFFIRMED; REMANDED for correction of clerical error.
W. SHARP, GRIFFIN and THOMPSON, JJ., concur.